DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first current source configured to receive a bias control signal and, in response, provide a drive current signal to the current input node of the first current switch, wherein the drive current signal has a magnitude that exceeds a magnitude of the switched output current signal; and
a bias control circuit configured to receive information about a desired bias current magnitude for use by the first current switch circuit and, in response, provide the bias control signal to the first current source.

4.	Claims 2-9 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first current switch configured to use the drive current signal to provide a switched output signal, the switched output signal having a non-zero high-side value and a non-zero low-side value; and
a switch controller configured to provide control signals to the first current source and to the first current switch, wherein the control signals are based on:
information about a desired bias current magnitude for a switching device in the first current switch;
information about a desired magnitude difference between the high-side and low-side values of the switched output signal.

6.	Claims 11-15 are allowed due to the fact that they further limit and depend on claim 10.

7. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
generating a first control signal for controlling a first current source based on the received information about the desired bias current magnitude and the information about the desired magnitude difference between the high-side value and the low-side value of the switched test signal; and
generating a second control signal for controlling the first current switch based on the received information about the desired bias current magnitude and the timing signal. 

8.	Claims 17-20 are allowed due to the fact they further limit and depend on claim 16.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Jaynes (Patent No.: US 6,535,049) teaches “A system for testing an integrated circuit. The system includes a plurality of simultaneous switching output (SSO) cells with each of the plurality of simultaneous SSO cells including an output driver providing an output signal to a respective signal pin coupled to the integrated circuit, a toggle circuit toggling its output; a multiplexer selecting a signal for communication to the output driver to control output provided to the respective signal pin,” (Abstract).
Luk (Pub. No.: US 2005/0007138) teaches “A method for testing an integrated circuit (IC) that includes a step of mechanically turning on off an electrical connection to a test pin disposed on an electronic test head” (Abstract).
c)	Kuitani (Pub. No.: US 2006/0279304) teaches “A contact terminal for measurement is provided, for transmitting a signal between a desired probe pin among a plurality of probe pins arranged in parallel at a predetermined distance in a predetermined direction on the surface of a probe substrate and an external measurement apparatus. The contact terminal for measurement includes: a signal terminal having an width smaller than the distance between the probe pins provided on both sides of one probe pin in the arrangement direction” (Abstract).
d)	Gake (Pub. No.: US 2010/0030508) teaches “A main driver and a sub-driver control circuit are provided respectively to receive a test pattern signal for testing a device. The main driver drives the test pattern signal to output a first driven signal. The sub-driver control circuit modifies the test pattern signal to output a modified pattern signal. The modified pattern signal is provided to a sub-driver. The first sub-driver drives the modified pattern signal to output a second driven signal. The first and the second driven signals are combined. The combined signal is provided to a terminal of the device as a test signal” (Abstract).

10.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that the electronic components already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867